PER CURIAM.
This is a petition for rehearing filed by the American Acetylene Burner Company through its president, who is the patentee of the Shaffer patents involved in this litigation. The decree was entered on April 2, .1904, during the October, 1903, term, which ended October 17, 1904. A petition for rehearing was filed during said term, and was denied. 132 Fed. 911, 66 C. C. A. 121.
Rule 29 of this court (31 C. C. A. clxvii) provides as follows:
“29. Rehearing. A petition for rehearing after judgment can be presented only at the term at which judgment is entered, unless by special leave granted during the term; and must be printed and briefly and distinctly state its grounds, and be supported by certificate of counsel; and will not be granted, or permitted to be argued, unless a judge who concurred in the judgment desires it, and a majority of the court so determines.”
The time for filing this second petition for rehearing has expired, under said rule, and it, therefore, is denied.